                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                       CIVIL CASE NO. 3:19-cv-00709-MR


RICHARD BOLEN,                  )
                                )
               Plaintiff,       )
                                )
vs.                             )
                                )
FNU SMITH, et al.,              )                                   ORDER
                                )
               Defendants.      )
_______________________________ )

          THIS MATTER is before the Court on initial review of the Complaint

[Doc. 1]. Plaintiff is proceeding in forma pauperis. [See Doc. 8].

I.        BACKGROUND

          Pro se incarcerated Plaintiff1 filed this civil rights action pursuant to 42

U.S.C. § 1983 addressing incidents that allegedly occurred at the Lanesboro

Correctional Institution. Plaintiff names as Defendants: FNU Dees, FNU

Hildreth, and FNU Smith, who were all correctional officers at Lanesboro C.I.;

and “John Doe’s [sic].” [Doc. 1 at 1].

          Plaintiff alleges that he is a mental health level-3 inmate who was on a

segregation/control housing unit on February 4, 2017 where Defendants



1    Plaintiff presently resides at the Alexander Correctional Institution.


             Case 3:19-cv-00709-MR Document 9 Filed 09/21/20 Page 1 of 7
Smith, Hildreth, and Dees were assigned as custody staff. Plaintiff appears

to allege that inmates on the unit are violent or mentally disordered, and

require frequent observation to monitor self-injurious behavior.

      Plaintiff alleges that he obtained “k-2” which he lit and inhaled then lost

consciousness for two or three hours. [Doc. 1 at 5-6]. Plaintiff alleges that

Defendants Dees, Hildreth, and Smith failed to discover him unconscious

even though they were required by policy to personally observe him at least

every hour. [Doc. 1 at 5]. When Plaintiff regained consciousness, his

mattress was on fire, his legs and feet were burning, his cell was full of

smoke, other inmates were kicking doors and yelling for help, and a fire alarm

was sounding. John Doe came to Plaintiff’s cell and threw water through the

door trap but did nothing else. Giving the Plaintiff the benefit of a favorable

inference, it appears that the Plaintiff attempts to allege that Defendant

Smith and other staff were present outside the cell but unreasonably delayed

in opening the cell or rendering any aid. [Doc. 1 at 6].

      Plaintiff alleges that, when Jane Doe Nurse arrived, she asked why

staff were waiting, and instructed them to open the cell door. Plaintiff was

taken to the prison medical department then was airlifted to a burn center

where he received skin grafts over 15% of his body and other medical




                                       2

        Case 3:19-cv-00709-MR Document 9 Filed 09/21/20 Page 2 of 7
procedures. Plaintiff alleges that he did not receive any disciplinary action

as a result of the incident.

      Plaintiff seeks declaratory judgment, injunctive relief, compensatory,

punitive, and nominal damages, and a jury trial.

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Amended Complaint to determine whether it is subject to

dismissal on the grounds that it is “(i) frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against

a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see

28 U.S.C. § 1915A (requiring frivolity review for prisoners’ civil actions

seeking redress from governmental entities, officers, or employees).

      In its frivolity review, a court must determine whether a complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).   However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set




                                         3

          Case 3:19-cv-00709-MR Document 9 Filed 09/21/20 Page 3 of 7
forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments” and protects prisoner from the “unnecessary and wanton

infliction of pain.” Estelle v. Gamble, 429 U.S. 97, 103 (1976) (quoting Gregg

v. Georgia, 428 U.S. 153, 173 (1976)). To establish a violation of the Eighth

Amendment, an inmate must allege (1) a “sufficiently serious” deprivation

under an objective standard and (2) that prison officials acted with “deliberate

indifference” to the inmate’s health and safety under a subjective standard.

Wilson v. Seiter, 501 U.S. 294, 297-99 (1991).            A sufficiently serious

deprivation occurs when “a prison official’s act or omission ... ‘result[s] in the

denial of the minimal civilized measure of life’s necessities.’” Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (citing Rhodes v. Chapman, 452 U.S.

337, 347 (1981)). To demonstrate that a deprivation is extreme enough to

satisfy the objective component of an Eighth Amendment claim, a prisoner


                                        4

         Case 3:19-cv-00709-MR Document 9 Filed 09/21/20 Page 4 of 7
must “produce evidence of a serious or significant physical or emotional

injury resulting from the challenged conditions,” Strickler v. Waters, 989 F.2d

1375, 1381 (4th Cir. 1993), or demonstrate a substantial risk of such serious

harm resulting from the prisoner's unwilling exposure to the challenged

conditions, Helling v. McKinney, 509 U.S. 25, 36 (1993).

      Plaintiff has plausibly alleged that Defendants Dees, Hildreth, and

Smith were deliberately indifferent to Plaintiff’s health and safety by failing to

adequately monitor his condition and timely respond to the fire in his cell.

Plaintiff further alleges that, upon discovering Plaintiff on fire, Defendant

John Doe merely threw water through the door trap and that John Doe,

Defendant Smith, and other unnamed staff failed to open the cell or render

immediate emergency aid.         The deliberate indifference claims against

Defendants Dees, Hildreth, and Smith which will be permitted to proceed.

However, the claims against John Doe and other unnamed staff will be

dismissed without prejudice to join additional parties as defendants pursuant

to Fed. R. Civ. P. 20(a)(2).

      It appears that Plaintiff is also attempting to name Jane Doe Nurse as

a Defendant. Plaintiff alleges that, upon arriving at Plaintiff’s cell, Jane Doe

Nurse ordered the cell to be immediately opened and Plaintiff was removed

from the cell and provided emergency care. The immediate provision of


                                        5

         Case 3:19-cv-00709-MR Document 9 Filed 09/21/20 Page 5 of 7
medical care fails to state a claim for deliberate indifference. Plaintiff’s claim

against Jane Doe Nurse will therefore be dismissed.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that Plaintiff’s

deliberate indifference claim has survived initial review as to Defendants

Dees, Hildreth, and Smith, and the remaining claims are dismissed without

prejudice.

      This Court’s Local Civil Rule 4.3 sets forth the procedure to waive

service of process for current or former employees of NCDPS in actions filed

by North Carolina State prisoners. In light of the Court’s determination that

this case passes initial review, the Court will order the Clerk of Court to

commence the procedure for waiver of service as set forth in Local Civil Rule

4.3 for Defendants Dees, Hildreth, and Smith, who are alleged to be current

or former employees of NCDPS.

      IT IS, THEREFORE, ORDERED that Plaintiff’s deliberate indifference

claim against Defendants Dees, Hildreth, and Smith has survived initial

review. Plaintiff’s remaining claims are dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).




                                        6

         Case 3:19-cv-00709-MR Document 9 Filed 09/21/20 Page 6 of 7
     The Clerk of Court shall commence the procedure for waiver of service

as set forth in Local Civil Rule 4.3 for Defendants Dees, Hildreth, and Smith,

who are alleged to be current or former employees of NCDPS.

     IT IS FURTHER ORDERED THAT the Clerk shall mail Plaintiff an Opt-

In/ Opt-Out form pursuant to the Standing Order in Misc. Case No. 3:19-mc-

00060-FDW.

     IT IS SO ORDERED.          Signed: September 21, 2020




                                        7

        Case 3:19-cv-00709-MR Document 9 Filed 09/21/20 Page 7 of 7
